Finley, C. J.
— In this lawsuit the appellant trucking company alleges that it (1) performed services for the respondent, J. D. Hamilton Fruit Company, and (2) seeks to obtain a money judgment against respondent for the services allegedly performed.
The evidence clearly establishes that certain trucking services were in fact performed by appellant. However, the crucial question is whether the appellant performed the trucking services for respondent or for other business entities (with somewhat similar trade names) operating in the Columbia Basin area.
The trial court determined that there was no evidence or reasonable inference therefrom to support appellant’s allegation of a carrier-shipper relationship, and liability in this connection, on the part of respondent. Judgment was entered dismissing appellant’s action with prejudice.
We find no reason to disturb the judgment of the trial court. It is hereby ordered, that the judgment be affirmed, with costs to respondent.
Weaver', Hill, Rosellini, and Foster, JJ., concur.